DETAILED ACTION
Notice to Applicant
In the amendment dated 2/8/2022, the following has occurred: Claims 1, 5-10, 12 and 14-15 have been amended; Claim 15 has been added.
Claims 1, 5-12 and 14-15 are pending; claim 11 has been withdrawn. Claims 1, 5-10, 12, and 14-15.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
The arguments submitted 2/8/2022 have been considered but do not place the application in condition for allowance. Applicant argues that neither of the cited references teaches how to calculate a critical flow rate of hydrogen atoms of the fuel. Biesheuvel, however, explicitly shows a graph plotting fuel efficiency vs. load at a given temperature as a function of external load that shows a dashed line at high loads as being a regime of coke formation. It goes on to teach that for a given steam/carbon ratio the temperature above which no coking occurs is determined by the hydrogen extraction rate which forms a boundary line for coke formation under variable temperature, wherein the values of that line could be called “a maximum supply of hydrogen atoms for power generation” (see Fig. 3). It therefore would have been obvious to one of ordinary skill in the art to determine that boundary line for an operating fuel cell, particularly along ordinary fuel utilization rates. At a given flow rate of fuel and steam, such as in the fuel-based control strategy of Lyubovsky, and at a given temperature for the fuel cell, as during conventional warm-up protocols, it would have been obvious to set a maximum hydrogen extraction rate to be used in power generation by limiting current/power draw from the fuel cell so as to avoid coking, as is suggested in Biesheuvel. As Biesheuvel teaches, setting a maximum extraction rate for a given temperature is determined through thermodynamic equilibrium calculations, substantially 
	Applicant also argues that the equations in Lyubovsky “may not necessarily apply to the combined references and the Office Action fails to establish how those parameters in Lyubvosky would change” (numbered page 12). Lyubovsky, however, teaches a fuel-based control strategy control where the system flow rates are based on setting a predetermined hydrocarbon fuel flow rate, setting the steam ratio within a conventional range, such as at a ratio of 3.5, and then varying the cathode air flow rate according to fuel cell stoichiometry in response to hydrogen extraction by the fuel cell stack (par 0057). Lyubovsky teaches a high S:C ratio in order to avoid coking (see table 1). But Biesheuvel teaches that improved fuel efficiency can be achieved at lower S:C ratio when using methane feed fuel (see Fig. 1) and that coking can be avoided by calculating a maximum hydrogen extraction rate for a given temperature by first calculating the minimum hydrogen pressure/flow to avoid coke formation at a given feed composition and temperature (Fig. 3, pp. 1163 and 1165). This appears to be functionally the same as the instantly claimed method because it calculates the flow rates of carbon, hydrogen, and oxygen at fixed feed composition and varies the temperature to find the minimum hydrogen utilization/flow/extraction below which coking does not occur. The rejections are therefore maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-10, 12, and 14-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, and under 112(b) for being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 has been amended to require “wherein the critical flow rate of hydrogen atoms is determined by a fixed flow rate of carbon atoms, a fixed flow rate of oxygen atoms, a lower one of the fixed temperatures […], and a preset pressure of the fuel through thermodynamic equilibrium calculation, and wherein the composition of the fuel is predetermined, the ratio of the supply of the fuel and the supply of the steam is constant, and thermodynamic equilibrium is calculated at descending flow rates of hydrogen atoms, and a lowest flow rate of hydrogen atoms that can be reached without coking is the critical flow rate of hydrogen atoms.”
	Support for these amendments seem to come from paragraph 0049 of the instantly filed specification. Paragraph 0049 indicates that in calculating the critical flow rate of hydrogen atoms the pressure of the anode gas is fixed, rather than “a preset pressure of the fuel,” where “anode gas” is the combination of steam and fuel being fed to the anode. See line 11 in instant Fig. 1. It is not clear 

Claim Rejections - 35 USC § 103
Claims 1, 5-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyubovsky (US 2015/0125769 to Lyubovsky et al.) in view of Biesheuvel (P.M. Biesheuvel and J.J.C. Geerlings. “Thermodynamic analysis of direct internal reforming of methane and butane in proton and oxygen conducting fuel cells.” Journal of Power Sources 185 (2008) 1162-1167), and Bono (US 2009/0136804 to Bono et al.) and/or Otsuka (US 2013/0209903 to Otsuka et al.).
	Regarding Claim 1, Lyubovsky teaches:
a fuel cell system comprising a fuel feeder that supplies fuel (abstract, Figs., para 0026)
a fuel cell stack that generates power through an electrochemical reaction using air and a hydrogen-containing gas generated from the fuel (paras 0027-0029)
wherein the controller uses sensed temperature values (see e.g. paras 0028, 0047, 0076-0081, etc.), and wherein sensors and other balance of plant components commonly used in the fuel cell systems are taken for granted as within the ordinary skill in the art (see para 0023)
	Lyubovsky does not explicitly teach:
a first temperature sensor that senses a temperature of the fuel cell stack and a second temperature sensor that senses a temperature of the off-gas
a pressure sensor for sensing a pressure of the fuel
	Temperature sensors at various points in the fuel cell system were conventional in the art, with obvious tradeoffs known to ordinary engineers, such as weighing the cost of additional sensors vs. the accuracy of any particular sensor reading at a localized point in the system. Bono, interpreted here as depicting a conventional fuel cell setup, teaches temperature sensor T31 to measure off-gas 
	Pressure sensors in fuel input lines were also conventional, even though Lyubovsky does not explicitly disclose such a sensor. Lyubovsky does teach controlling fuel injection, however, and generally teaches a range of operating parameters with known costs for operating outside either end of the range, including steam:carbon ratio, oxygen:carbon monoxide ratio, fuel cell anode stoichiometry, and fuel cell cathode stoichiometry (see table 1). Bono, regarding a conventional fuel cell system, teaches a pressure sensor P5 at the fuel inlet useful for controlling the stoichiometry on the anode side (para 0032). It would have been obvious to one of ordinary skill in the art to provide a pressure sensor near the fuel inlet in order to get fuel pressure data for stoichiometry control.
	Lyubovsky further teaches:
a proton exchange membrane fuel cell stack as was conventionally known in the art (paras 0005 and 0024)
off-gas discharged from the anode passes through the off-gas path (a near tautology, but seen in Fig. 1)
a controller with a processing unit and a program stored in memory programmed to control the stoichiometry of the carbon, hydrogen and oxygen (paras 0007-0008, table 1)  in order to control the temperature of the fuel cell stack (and therefore request and receives temperature and pressure data from the sensors as was conventionally known in the art, see also Bono and/or Otsuka) (paras 0035-0036)
wherein a known control strategy calculates the relationship between the amount of hydrocarbon fuel fed to the reformer, the fuel cell stack current, the heating value of the off-gas, and the internal heat balance within the system, which limits a supply of the fuel and/or water in order to achieve said strategy (para 0036)
where said known control strategy involves calculating the flow rates of carbon, hydrogen, and oxygen atoms on the basis of information about composition and the supply of the fuel and the supply of water (para 0036, 0057-0075, etc.)
wherein when the steam:carbon ratio is too low for a given temperature there is a risk of coking, but wherein if the steam:carbon ratio is too high for a given temperature the system loses efficiency (table 1)
	Lyubovsky does not explicitly teach:
calculating a critical flow rate of hydrogen atoms of the fuel, where below the critical flow rate no coking occurs, and the critical flow rate of hydrogen atoms is determined by the overall stoichiometry, a lower one of the temperatures provided by the sensors, and a preset pressure of the fuel through thermodynamic equilibrium calculation
calculating a present supply of hydrogen atoms to power generation and calculating a maximum supply of hydrogen atoms at which no coking occurs by subtracting the critical flow rate of hydrogen atoms from a present flow rate of hydrogen atoms
calculating the upper limit of current output from the fuel cell stack based on the maximum supply of hydrogen atoms
and limiting a supply of fuel and/or steam to prevent coking
	Biesheuvel, however, from the same field of invention, regarding energy efficiency of the steam:carbon ratio while avoiding coking of a fuel cell stack comprising a proton conducting membrane or an oxygen ion conducting membrane, teaches that coking occurs below particular operating temperatures (<500 °C, see abstract) and that the steam:fuel ratio to avoid coking varies with current output or load (see page 1164 under “results and discussion” and Fig. 1). It further teaches that for a given steam/carbon ratio the temperature above which no coking occurs is determined by the hydrogen extraction rate which forms a boundary line for coke formation under variable temperature, wherein the values of that line could be called “a maximum supply of hydrogen atoms for power generation” (see Fig. 3). It therefore would have been obvious to one of ordinary skill in the art to determine that boundary line for an operating fuel cell, particularly along ordinary fuel utilization rates in order to avoid coking. At a given flow rate of fuel and steam, such as in the fuel-based control strategy of Lyubovsky, at a given temperature for the fuel cell, as during conventional warm-up protocols, it would have been obvious to set a maximum hydrogen extraction rate to be used in power generation by limiting current/power draw from the fuel cell so as to avoid coking, as is suggested in Biesheuvel. As Biesheuvel teaches, setting a maximum extraction rate for a given temperature is determined through thermodynamic equilibrium calculations, substantially similar to those claimed, in which as the hydrogen flow rate is reduced due to electrochemical extraction for producing power, the water-gas shift reaction equilibrium starts to favor the production of CO and making coke formation more likely (p. International Journal of Hydrogen Energy 26 (2001) 291-301, which teaches that thermodynamic equilibrium calculations were conventional in the art for determining the conditions that favor coking (see bottom of second column on page 293 through 294 and pages 298-299 concerning coke formation). 
	It would have been obvious to one of ordinary skill in the art program a controller for use in a conventional fuel cell system like that taught in Lyubovsky to calculate a critical flow rate of hydrogen atoms below which no coking occurs using the temperature sensors provided in the stack, including at least a the data from a temperature sensor registering “a lower one of the temperatures,” since it was conventional in the art to use the temperature data provided by a plurality of sensors in controlling the stack. See e.g. US 2018/0226668, cited here for evidence of ordinary skill in the art, which teaches a fuel cell system with multiple temperature sensors and wherein the control of the fuel cell is based on a function including those temperatures (para 0050). It further would have been obvious to set a maximum non-coking current output or load which is derived by subtracting a present flow rate of hydrogen used in present power generation from the critical flow rate of hydrogen atoms, with the 
	Regarding Claim 5, Lyubovsky teaches:
a reformer disposed between the fuel feeder and the stack (Fig. 1, para 0025)
	Regarding Claims 6, 8, and 10, Lyubovsky teaches:
the conventional use of an external load and a stack controller that increases the supply of power in response to increasing load by increasing the flow of steam and fuel (para 0041)
	Regarding Claims 7 and 9, Lyubovsky
a water feeder supplying water and an evaporator that turns the water into steam (paras 0026-0027)
	Regarding Claim 12, Lyubovsky teaches:
hydrocarbon fuel (e.g. 0027-0028)
	Regarding Claim 14, Lyubovsky teaches:
a conventional fuel cell having some inherent reforming capability
	Internal reforming was a known alternative in the art, as demonstrated by Biesheuvel, and would have been obvious to one of ordinary skill in the art as a conventional alternative to a fuel cell system for providing power. See also discussion of reforming methods in Ahmed and Krumpelt. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 15, Lyubovsky teaches:
a variety of fuels that can be used in the system including methane (para 0079, also see Figs. show methane, propane, and butane as possible fuels)
	See also Biesheuvel’s teaching of methane. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723